Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, 39-41, and 44-46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Larson (5,446,478) in view of Ishii (JP04-143781A). 
Regarding claim 27, Larson teaches a toner cartridge comprising: a container accommodating toner and including a discharge opening; a pump configured to alternately generate (i) a first air flow from outside to inside of the toner cartridge and (ii) a second air flow from inside to outside of the toner cartridge, the pump being configured to supply the toner from the discharge opening to outside of the toner cartridge with the second air flow; and a rotational force receiving portion configured to receive a rotational force from outside of the toner cartridge, the rotational force receiving portion being configured to drive the pump with rotation of the rotational force receiving portion (figure 1-4; col 4, lines 41-59).
Regarding claim 28, the rotational force receiving portion is a coupling portion (it couples to rotating cam 21).
Regarding claim 29, the coupling portion includes a projection adapted to receive the rotational force from outside of the toner cartridge (the bellow portion).
Regarding claim 3, the rotational force receiving portion is a gear (cam 21 is a cam gear).
Regarding claim 31, the discharge opening is provided at a bottom portion of the container (toner open is at bottom and toner falls by suction into developing device).
Regarding claim 39, the pump is a displacement type pump having a volume that changes with reciprocation of the pump (figures 3-4).
Regarding claim 40, the pump is a flexible bellow-like pump 21.
Regarding claim 41, a toner cartridge further comprising a drive converting portion adapted to convert the rotational force received from the rotational force receiving portion to a force for driving the pump (figure 4-5 and col 4, text lines 41-59).
Regarding claim 45, the container includes a toner accommodating chamber accommodating the toner and a toner discharge chamber provided with the discharge opening (figure 4-5).
Regarding claim 46, an image forming apparatus comprising: a main assembly of the image forming apparatus, the main assembly including a mounting portion, a rotatable driver, and a receiving opening; and a toner cartridge as discussed above, wherein the toner cartridge is detachably mountable to the mounting portion and configured to discharge the toner from the discharge opening to the receiving opening, and wherein the rotational force receiving portion is configured to receive the rotational force from the driver by engaging with the driver (col 1, lines 5-15).
Regarding claim 44, the developer contained in the developer supply container is not recited to have a fluidity energy of not less than 4.3 x 10'4 kg • m2/s2 and not more than 4.14 x 10'3 kg • m2/s2.
However, it would have been obvious to one of ordinary skill in the art at the time of the filing of this application to select the fluidity energy for the developer as a matter of design choice for the developing device.
Larson does not teach or depict a developer discharging body having an opening of the claimed area size.
Ishii teaches regarding claim 27, a developer discharging body having an opening 4c of a predetermined area size (shown in figure 1).  The size of the opening is not discussed in the abstract.
It is known in the art to select the size of a developer discharging body opening to set the flow rate of the developer from the opening (as taught by Yoshikawa et al., cited below, in paragraph [0044]).  It has been held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Therefore, the size of the opening in a developer discharging body is a result-effective variable for effecting the flow rate of the developer.  It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to select the opening size of a developer discharging body to control the discharging rate as a matter of design choice for the developing device. 
Both Larson and Ishii teach inventions for developing device comprising a developer accommodating hopper and a developer container.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to select an opening of a desired size as a matter of design choice for the developing device.
It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use the teaching of Ishii with the teaching of Larson to because Ishii teaches a conventional opening for supplying developer from the developer container into a developer hopper of a developing device.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that the Office Action cites Larson as teaching a toner cartridge that includes a container and pump as in claimed invention. However, as explained below, Larson does not teach or suggest that the pump in its apparatus is configured “to supply the toner from the discharge opening to outside of the toner cartridge with the second air flow” as recited in claim 27.

Larson teaches a device for use in conjunction with an electrophotographic printer, with the device including a mechanism that generates an “extremely 
However, the pump of Larson causes air to suck into the container and then it expels the air to supply the toner/developer.  The amount of air is less important than the sucking up of air and the expelling of air along with supplied toner or developer as claimed.  
The claims remain rejected as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-21.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANA GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        

QG